Filed 4/16/15 P. v. Gonzales CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B259141
                                                                          (Super. Ct. No. 2011022408)
     Plaintiff and Respondent,                                                 (Ventura County)

v.

STEVEN RAY GONZALES,

     Defendant and Appellant.



                   Appellant Steven Ray Gonzales pled guilty to theft (Pen. Code, § 487,
subd. (a))1 and was sentenced to 16 months in state prison. In 2012, he was placed on
post-release community supervision (PRCS). (§ 3456.) He subsequently had several
PRCS violations for which he served time in jail or in a residential drug treatment
program.
                   In 2014, appellant requested that the trial court vacate a previously imposed
PRCS no-contact order so that he could have contact with his pregnant girlfriend and
child, whose birth is expected in May 2015. Upon the probation department's
recommendation, the court denied the request without prejudice to its renewal once the
child is born. Appellant filed a timely notice of appeal. We appointed counsel to
represent him.


         1All statutory references are to the Penal Code.
              Appellant stole copper wire from a railroad yard. There was evidence that
his girlfriend was with him at the time of the theft.
              Appointed counsel filed a brief raising no issues and requesting our
independent review pursuant to People v. Wende (1979) 25 Cal. 3d 436. On January 23,
2015, we notified appellant that he had 30 days in which to advise us of any claims he
wished us to consider. We have received no response.
              We have reviewed the entire record and are satisfied that appellant's
attorney has fully complied with his responsibilities and that no arguable issues exist.
(People v. Kelly (2006) 40 Cal. 4th 106, 123-124; People v. Wende, supra, 25 Cal.3d at p.
441.)
              The judgment (order) is affirmed.
              NOT TO BE PUBLISHED.


                                           PERREN, J.


We concur:



              GILBERT, P. J.



              YEGAN, J.




                                              2
                                  Brian J. Back, Judge

                            Superior Court County of Ventura
                           ______________________________


             California Appellate Project, Jonathan B. Steiner, Executive Director, and
Richard B. Lennon, Staff Attorney, under appointment by the Court of Appeal, for
Defendant and Appellant.
             No appearance for Plaintiff and Respondent.




                                           3